Subsequently, upon petition for re-hearing, the following additional opinion was filed: Per Curiam: Upon petition for re-hearing, we have again considered the questions arising upon this record, and the foregoing portion-of the opinion first filed, treating of the principal questions involved, is re-filed, as in accordance with the views of the court. We are of opinion, however, that the court erred in rendering judgment for the whole of the land described in the declaration. The plea denying the possession of any part of said land, that is, the S. W. Qr. of the N. W. Qr. of Sec. 4, T. 15 S., of B. 3 E., put the plaintiff upon proof of possession and unlawful withholding the same by the defendant. The real question at issue was, where the boundary line was, as between that tract and the northwest quarter of the northwest quarter of said section. And the court found, as we think, properly, that the defendant was in possession of, and withholding, a strip of land off of the north side of the tract described in the declaration, and not of the whole tract therein described. The statute provides (5th clause, Sec. 30, Ch. 45) : “If the verdict be for a part of the premises described in such declaration, the verdict shall particularly specify such part, as the same shall have been proved, with the same certainty hereinbefore required in the description of the premises claimed.” The legislature had in contemplation a case like the one at bar, where an entire tract is sued for, and the plaintiff shows a right of recovery, as against the defendant, for part only. The plaintiff having disclaimed possession of the tract of land described in the declaration, by plea verified by affidavit, as required by Sec. 22, of Ch. 45, R. S., the burden was shifted to the plaintiff, to establish possession by the defendant, and he was entitled to recover in the action for only such part of the premises described as he showed the defendant to be in possession of. The judgment rendered would necessarily follow the verdict. McArthur v. Porter, 6 Pet. 205; City of E. St. St. Louis v. Hackett, 85 Ill. 382. In this case the trial was by the court without a jury, by consent, and the court, in passing upon the question of fact performed the functions of a jury, and it was its duty, in the event of finding for the plaintiffs for part only of the premises described in the declaration, to find what part, and render judgment accordingly. Upon looking into the record it is found that the court made a finding of fact, which, while it perhaps contains some matter having no place in an ejectment suit, is nevertheless a finding that the defendant was guilty of withholding from the plaintiff a part only of the premises described in the declaration. It finds and establishes the boundary line between the northwest quarter and the southwest quarter of the northwest quarter of said section four, which finding has been approved in the foregoing opinion. This was the question at issue, and the controversy turned upon the true location of that line, being the dividing line between appellant’s and appellee’s lands. That being determined and established, there was, and is in the record, no controversy as to the amount or quantity of land, described in the declaration, which the defendant was guilty of withholding. The extent of the defendant’s possession was clearly shown and not controverted, and in so far as it extended south of the line found to be the true south boundary of his land, it was unlawfully withheld. The court having, therefore, found correctly where the boundary line is, should have limited its judgment to the part lying south of that line, and in possession of the defendant. Where no error has intervened prior to the entry of judgment, but has in the entry of the wrong judgment, it has been the practióe to reverse the judgment improperly rendered, and to enter the proper judgment in this court, or to remand the cause, with instructions to enter it in the trial court. Pearsons v. Hamilton, 1 Scam. 415; Alwood v. Mansfield, 33 Ill. 452. It is said in the subsequent cases of Storing v. Olney, 44 Ill. 123, and McNulta v. Ensch, 134 Ill. 56, that the better practice is to reverse the judgment and remand the cause, with directions to the trial court to enter the proper judgment in that court. Here the finding of the disputed boundary was correct, and the extent of the defendant’s possession of the tract of land found to be owned in fee by the plaintiff is, as before said, clearly shown. The court erred only in that, after finding that the defendant was guilty of withholding only a part of the land described in the declaration, it did not render its judgment for such part, particularly describing it, instead of rendering it for the whole tract claimed in the declaration. This is an error in the entry of the judgment merely, and may properly be corrected upon remandment to the trial court for that purpose. The judgment of the Circuit Court will accordingly be reversed, and the cause remanded with directions to enter judgment finding the defendant guilty of unlawfully withholding that part of the tract described in the declaration, shown by the evidence to have been in the possession of the defendant, and no more, specifying in its judgment what part, by proper description. Plaintiff in error will recover costs in this court. Reversed and remanded with directions.